921 F.2d 625
ROYAL OAK SCHOOL DISTRICT, Plaintiff-Appellee,v.CONTINENTAL CASUALTY COMPANY, Defendant-Appellant.
No. 89-2127.
United States Court of Appeals,Sixth Circuit.
Sept. 19, 1990.

Prior report:  912 F.2d 844.
Before MILBURN and NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Upon consideration of the petitions for rehearing before the original panel filed by both the appellant and the appellee.


2
It is ORDERED that the petitions be, and they hereby are, DENIED.


3
Furthermore, upon consideration of the appellee's motion for clarification of the court's August 22, 1990 opinion,


4
It is ORDERED that the motion be, and it hereby is, granted.